           Case 1:20-cv-01312-JPH-MPB Document 1 Filed 05/05/20 Page 1 of 2 PageID #: 1


lNSD Pro   Se Blank   Filing (caption and certil-rcate ofservice) 4/19




                                             Umrsn Srarps Drsrrucr CoURT                                                FILED
                                                                            for the
                                                                                                                 9:31 am, May 05, 2020
                                                                Southern District of Indiana
                                                                                                                  U.S. DISTRICT COURT
                                                                                                               SOUTHERN DISTRICT OF INDIANA
                                                                                                                    Laura A. Briggs, Clerk


                                                                                                     1:20-cv-01312-JPH-MPB
fltE ZR.E- G. Tvltrtts           Plaintiff(sl
                                                                                          Case No.




                                     -v-
                                                                                      '
                                                                                          J ury      D.   qnclr.l




                                   C aNPLA " t{,-your     ? l= \tt.. C,oNsPtAcY
                                                  FqR Lt this                                 T.,
                                                                  (Tit1e
                                                              iine.)       document on




                                                                                                                                   T''U'
         Case 1:20-cv-01312-JPH-MPB Document 1 Filed 05/05/20 Page 2 of 2 PageID #: 2

INSD Pro Se Blank Filing (caption and certificate ofsen,ice) 4/l 9




                                                                                                                          "*1fl
                                                                                                                '!dLqu<*s*"rtt
                                                                                                                )"
                                                                                                        CJ           //trt"
                                                                       ,J                               'furt         4.fr/-
                       1f:l;; tS{a6
           / c//)
            A'l                 of'
          Date:



          Address and Telephone Number:

           6lze rt                        ,l/o h                     \Pf B



                                                          CERTIFICATE OF SERVICE

                     I certify that a copy of this document
                                                                      (fill in name of your document)
          has been mailed, postage prepaid, upon (insert names and addresses of other parties                        in

          space provided):
